Case 1:18-cv-03260-PKC-JO Document 91 Filed 08/24/20 Page 1 of 3 PageID #: 2046

       NEW YORK                                                                                                 SHANGHAI
        LONDON                                                                                                   ATLANTA
       SINGAPORE                                                                                              BALTIMORE
      PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                               WILMINGTON
        CHICAGO                                                                                                  MIAMI
     WASHINGTON, DC                                                                                            BOCA RATON
     SAN FRANCISCO                                                                                             PITTSBURGH
                                                     STEVEN M. COWLEY
     SILICON VALLEY                               DIRECT DIAL: +1 857 488 4261                                   NEWARK
       SAN DIEGO                                PERSONAL FAX: +1 857 401 3090                                   LAS VEGAS
      LOS ANGELES                              E-MAIL: SMCowley@duanemorris.com                                CHERRY HILL
         TAIWAN                                                                                                LAKE TAHOE
        BOSTON                                           www.duanemorris.com                                    MYANMAR
        HOUSTON                                                                                                  OMAN
         AUSTIN                                                                                          A GCC REPRESENTATIVE OFFICE
                                                                                                              OF DUANE MORRIS
         HANOI
     HO CHI MINH CITY
                                                                                                          ALLIANCES IN MEXICO
                                                                                                            AND SRI LANKA



 August 24, 2020
 VIA ECF
 Honorable James Orenstein
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East, Chambers S1227
 Brooklyn, New York 11201

             Re:        Michael Grecco Productions, Inc. v. Alamy Inc., 18-cv-3260-PKC-JO
 Dear Judge Orenstein:
         I write on behalf of Plaintiff Michael Grecco Productions, Inc. (“Plaintiff”), pursuant to
 Your Honor’s Individual Rule IV.A., to request an order requiring Defendants Alamy Inc. and
 Alamy Ltd. (collectively, the “Defendants”) to produce (1) relevant documents the Defendants
 refuse to produce; and (2) documents that Defendants have not yet confirmed whether they will
 produce more than a month after their objections were challenged. Counsel for the parties
 conferred regarding Defendants’ objections and outstanding responses on July 2, 2020 and August
 4, 2020, but Plaintiff submits this letter to address the unresolved production issues. 1 Copies of
 Defendants’ responses setting forth the requests and objections at issue are enclosed as Exhibit A.
         In response to several requests, Defendants have outright refused to produce documents
 that directly relate to Defendants’ affirmative defenses to Plaintiff’s copyright infringement and
 DMCA claims, including lack of personal jurisdictional over one Defendant and improper venue,
 and Plaintiff’s alter ego claim challenging the foundation of those defenses. Defendants have
 asserted unreasonable and invalid objections to producing documents responsive to Plaintiff’s
 requests, including two misguided attempts to limit Plaintiff’s right to obtain relevant documents
 based on their unfounded position that they will only respond to interrogatories.

 1Upon amending its Complaint and naming Alamy Ltd. as an additional defendant, Plaintiff served
 Alamy Ltd. its first requests for production of documents and served second requests for
 production of documents on Alamy Inc. simultaneously on February 7, 2020. Although the
 requests and Defendants’ respective responses at issue are the same, they appear in two separate
 sets of requests and are numbered differently. Accordingly, primary reference will be made to the
 Alamy Ltd. set of requests, with references to an Alamy Inc. request where there is no Alamy Ltd.
 companion. A table identifying the corresponding requests is attached as Exhibit B.
 DUANE MORRIS LLP
 100 HIGH STREET, SUI TE 2400   BOS TON, MA 02110-1724                            P HONE: +1 857 488 4200 FAX: +1 857 488 4201
 DM2\12964613.5
Case 1:18-cv-03260-PKC-JO Document 91 Filed 08/24/20 Page 2 of 3 PageID #: 2047



 Honorable James Orenstein
 August 24, 2020
 Page 2

 Documents Relating To The Alter Ego Issue. Throughout this litigation, Defendants have
 steadfastly maintained that Alamy Inc. is not responsible for the alleged infringement of the
 twenty-four Copyrighted Works at issue because the website on which the infringing images were
 displayed is owned by Alamy Ltd., while also arguing that Alamy Ltd. is not subject to this Court’s
 personal jurisdiction. Plaintiff, therefore, seeks to explore the relationship between Alamy Inc.
 and Alamy Ltd., particularly, the discretion exercised by Alamy Ltd. and its employees over
 Alamy Inc.’s operations. See Amended Complaint ¶¶69-78. For example, although Defendants
 contend that Alamy Inc. does not have any responsibility for the website, including any
 infringement resulting from the unauthorized display of images displayed on and licensed from
 the website, evidence produced during the first phase of discovery reveals that




                             Accordingly, several of the requests seek discovery as to the facts and
 circumstances surrounding
                                         as well as evidence of the overlapping management of the
 two companies, including the maintenance of Alamy Inc.’s computer network, the compensation
 of Alamy Inc.’s employees, and the identification of the individual employees involved in those
 decisions. Defendants have either categorically refused to produce any documents or failed to
 indicate whether they will produce responsive documents or not.
          The unexplained nature of Defendants’
                                                                                  is directly relevant to
 which affiliate the Defendants treat (for tax purposes and perhaps other reasons) as earning the
 revenue from customers’ use of the website, and whether there is truly a legitimate corporate
 distinction between the two Defendants. See Uebler v. Boss Media AB, 432 F. Supp. 2d 301, 304
 (E.D.N.Y. 2006); see also Jesselson v. Lasertechnics, Inc., 1997 WL 317355, *3 (S.D.N.Y. June
 12, 1997) (“[a] corporation’s continuous and systematic exercise of supervisory powers within
 New York may be a basis for exerting personal jurisdiction over that corporation under CPLR §
 301.”). The requests seeking evidence to look behind the convoluted system of
                                                                    are designed and intended to look
 behind Defendants’ insistence that holding ownership of the website in Alamy Ltd.’s names
 absolves Alamy Inc. of all liability for its unauthorized licensing and collection of license fees for
 Plaintiff’s copyrighted works (and the other images displayed on the website) The requests
 directed to these issues are, 89, 90, 93-96, 99, 100, and 107. Plaintiff has agreed to limit the scope
 of requests 89, 90, 93-96 to just the responsive employees’ official title and job description as they
 appear in Defendants’ internal human resources files. Defendants, however, refuse to produce
 anything in response to these requests.
 Documents Relating To Alamy Inc.’s Share of Alamy Ltd.’s Total Revenues. As stated above,
 the attribution
                                                                                    contradicts
 Defendants’ argument that Alamy Inc. has no responsibility for what occurs on the website. In


 DM2\12964613.5
Case 1:18-cv-03260-PKC-JO Document 91 Filed 08/24/20 Page 3 of 3 PageID #: 2048



 Honorable James Orenstein
 August 24, 2020
 Page 3

 requests 72, 73, 77, and 78, Plaintiff seeks evidence that will quantify the amount of business
 Alamy Ltd. conducts in the United States
                                                              , and its revenue recognition policies and
 practices that serve Alamy Ltd.’s corporate tax goals and other purposes. These Requests also are
 relevant to a determination of statutory damages, because the financial status of an infringer is
 material to the element of deterrence and the financial data concerning revenue
                                                                  is necessary to establish a realistic
 comparison profits number (Defendants prefer to identify only profits earned from
                                              , which may turn out to be a small percentage of
 Defendants’ total business). Plaintiff agreed to narrow its Requests to financial reports showing
 revenues, expenses, profits, losses, assets and liabilities, and
                                      and forego tax returns if those reports exist. Defendants,
 however, refuse to produce anything in response to these Requests, even if narrowed.
 Documents Relating To Choice Of Venue. In their Answer to the Amended Complaint,
 Defendants deny that venue properly lies with this Court and deny that Alamy Ltd. is subject to
 this Court’s personal jurisdiction. See Answer to Amended Complaint ¶7 and Fifteenth
 Affirmative Defense at p. 17. Plaintiff addresses these defenses by seeking evidence to establish
 where Defendants transact business in the United States, specifically Requests 79, 80, and 81.
 Plaintiff’s Requests are not objectionable on either burden or relevancy grounds. Plaintiff’s
 counsel offered that if Defendants will agree to produce documents in response to one of the
 requests it would potentially satisfy the others. For instance, copies of short form state tax returns
 in response to Request 79 or copies of certificates where Defendants are registered to do business
 would satisfy Request 81, which seeks documents identifying each state where Alamy Inc.
 transacts business. But Defendants make a blanket refusal to produce anything in response to these
 Requests, impairing Plaintiff’s ability to respond to their challenges to venue and Alamy Ltd.’s
 personal jurisdiction in this forum (by showing that most, if not all, business conducted by Alamy
 Inc. – and therefore Alamy Ltd.’s business with Alamy Inc. – is conducted in this judicial district).
        Additionally, after conferring twice, Defendants represented they would confer and decide
 whether to supplement their responses to several requests, including Requests 91-101 and 103-104
 and Alamy Inc. Request 30, which Plaintiff has already clarified does not seek the production of
 documents referencing or created as a result of this litigation. A month later, however, Plaintiff
 has not received confirmation of Defendants’ agreement to supplement their production in
 response to these Requests and the deadline to complete fact discovery is upon us. To the extent
 Defendants do not respond to the relief sought in this letter and voluntarily produce documents
 responsive to these requests, Plaintiff respectfully requests the Court also compel supplementation
 of Defendants’ responses to Requests 91-101 and 103-104 and Alamy Inc. Request 30.

                                                        Respectfully,

                                                        /s/ Steven M. Cowley




 DM2\12964613.5
